Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/987,726, filed 8/7/2020, which is a continuation of application 15/936,611, filed 3/27/2018, now U.S. Patent 10,774,585.
Claims 1-16 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2020 is being considered by the examiner.
NPL citations 1 and 4 were lined thru and not considered because they are undated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,774,585. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a perimeter light blockout system for minimizing an amount of light passing between gaps formed between a covering and a surface of a window frame or wall, said system comprising: a mounting element configured to be mounted to the surface of the window frame or wall; and a light blocking device configured to be coupled to the mounting element; wherein said light blocking device includes a rear channel member releasably coupled to a front channel member so that when said front channel member is directly coupled to said rear channel member, said light blocking device has a channel for receiving the covering therein; and wherein said mounting element includes first and second arms for engaging one or more projections extending from said light blocking device(see claim 1 of the application and claims 1, 17 and 19 of the patent), 
the rear and front channel members each have an approximate L-shape so that when said front channel member is directly coupled to said rear channel member, said light blocking device has an approximate U-shaped channel for receiving the covering therein(see claim 2 of the application and claims 1, 17 and 19 of the patent), 
the U-shaped channel has a channel depth D, said channel depth D is greater than a depth of the covering so that spaces exist between interior surfaces of said light blocking device and the covering(see claim 3 of the application and claims 9, 18 and 20 of the patent), 

the one or more projections include a plurality of serrations so that said first and second arms are incrementally adjustable with respect to said one or more projections(see claim 5 of the application and claim 3 of the patent),
the one or more projections includes first and second projections extending from said light blocking device, said first and second projections engaging said first and second arms, respectively, each of said first and second projections including a plurality of serrations(see claim 6 of the application and claim 4 of the patent),
the mounting element is a mounting extrusion for releasably coupling said light blocking device to the surface of the window frame or wall, said mounting extrusion including a base member for contacting the surface of the window frame or wall, and said first and second arms for engaging said one or more projections of said light blocking device(see claim 7 of the application and claim 5 of the patent),
the base member includes a flexible portion or groove so that the base member better conforms to the surface of the window frame or wall when coupled thereto(see claim 8 of the application and claim 6 of the patent),
the mounting element is one or more clips for releasably coupling said light blocking device to the surface of the window frame or wall, said one or more clips including said first and second arms for engaging said one or more projections of said light blocking device(see claim 9 of the application and claim 7 of the patent),

further comprising a bottom rail light blocking mechanism for coupling to a bottom rail of the covering so that, in the fully extended position, said bottom rail light blocking mechanism interacts with an interior bottom surface of the window frame for preventing light from passing between said bottom rail of the covering and the bottom surface of the window frame(see claim 11 of the application and claim 10 of the patent),
the bottom rail light blocking mechanism includes a semi-circular flexible dome for contacting the bottom surface of the window frame(see claim 12 of the application and claim 11 of the patent),
further comprising a cap coupled to said light blocking device, said cap being adjustably positioned with respect to said light blocking device(see claim 13 of the application and claim 12 of the patent),
the cap includes an exterior surface, an interior surface, and a top surface, said interior and exterior surfaces of said cap substantially corresponding with a shape of said light blocking device(see claim 13 of the application and claim 13 of the patent),
the light blocking device includes a front channel member and a rear channel member, said cap being slidably coupled to said front channel member of said light blocking device(see claim 15 of the application and claim 1 of the patent),

the cap includes a curved front edge forming a recess for coupling with a front edge of said front channel member for coupling said cap to said front channel member(see claim 17 of the application and claim 16 of the patent),
the mounting element provides a degree of adjustment relative to said light blocking device so that said light blocking device is aligned with an out-of-skew window frame(see claim 18 of the application and claims 1 and 21 of the patent), and
a perimeter light blockout system for minimizing an amount of light passing between gaps formed between a covering and a surface of a window frame or wall, said system comprising: a mounting element configured to be mounted to the surface of the window frame or wall; and a light blocking device configured to be coupled to the mounting element; wherein said light blocking device includes a rear channel member releasably coupled to a front channel member so that when said front channel member is directly coupled to said rear channel member, said light blocking device has a channel for receiving the covering therein; and wherein said mounting element includes first and second arms for engaging first and second projections, respectively, extending from said light blocking device, each of said first and second projections including a plurality of serrations so that said first and second arms are incrementally adjustable with respect to said first and second projections(see claim 19 of the application and claims 1 and 3 of the patent).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/